 Case 3:16-cv-00744-JPG Document 18 Filed 05/27/20 Page 1 of 2 Page ID #100




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES BRUCE THOMAS,

        Petitioner,

                v.                                           Civil No. 16-cv-744-JPG

 UNITED STATES OF AMERICA,                                   Criminal No 98-cr-40004-JPG

        Respondent.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on petitioner Charles Bruce Thomas’s amended

motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. 11). He

argues that he is entitled to relief because, following Johnson v. United States, 135 S. Ct. 2551

(2015), and Cross v. United States, 892 F.3d 288 (7th Cir. 2018), it is apparent that his sentence

as a career offender violated his due process rights. The Government has responded to the

motion agreeing that, under Cross, Thomas is entitled to § 2255 relief and asking the Court to

hold a new sentencing hearing (Doc. 15). The Court also addresses Thomas’s counsel’s motion

to withdraw for the purposes of a resentencing due to a conflict of interest (Doc. 17).

       The Court agrees with the parties that Cross requires it to vacate Thomas’s current 300-

month sentence and resentence him. The Court further acknowledges that in light of Thomas’s

counsel’s conflict of interest, counsel must withdraw and Thomas must be appointed new

counsel in his criminal case for purposes of resentencing.

       Accordingly, the Court:

   •   GRANTS Thomas’s amended § 2255 motion (Doc. 11);

   •   VACATES Thomas’s sentence imposed on June 3, 1999, as reflected in the judgment
       entered on June 16, 1999 (Doc. 92 in United States v. Thomas, Case No. 98-cr-40004-
       JPG);
Case 3:16-cv-00744-JPG Document 18 Filed 05/27/20 Page 2 of 2 Page ID #101




  •   GRANTS counsel’s motion to withdraw (Doc. 17);

  •   DIRECTS the Clerk of Court to enter judgment accordingly; and

  •   DIRECTS the Clerk of Court to docket this order in Thomas’s civil and criminal cases.

IT IS SO ORDERED.
DATED: May 27, 2020

                                          s/ J. Phil Gilbert
                                          J. PHIL GILBERT
                                          DISTRICT JUDGE




                                             2
